Title: Lafayette to Thomas Jefferson, 16 September 1816
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
            La Grange 7ber 16h 1816
          
          I Cannot Let gal Bernard Embark with His Amiable Lady and family for America without a line to You. that Eminent officer Has Been Honour’d with the only Exception to the determination of Government Not to Employ foreigners in the Army of the U.S. I think He deserves
			 the Confered distinction, Not only on Account of His Great talents, and deep knowledge in His Line, But also Because I Never Saw a disposition of mind more Unassuming, disinterested, and
			 Conciliatory. Emperor Napoleon Struck with the Abilities and Economy He display’d in fortifying Antwerpt Surprised Him with an Invitation to Become His aid de Camp, in which Capacity He Remained a Stranger to the intrigues, Rewards, and principles of the Court. an  avowed patriot, He is Confessed by all parties to Be  the Excellent man whom I pourtray to You. I Believe He may Render great Services as An Engineer, and am also persuaded, from the intentions He Has Expressed in His visit to me, that His Companions
			 will Love Him for His Eagerness to adjust matters in the way the Most Agreable to them. I Shall only add that we are all well, children, grandchildren, and myself.  this Short letter is posting after gal Bernard to the Havre. You know the Sentiments of Your Affectionate friend

			 
          Lafayette
        